Opinion by
Cole, J.
The petitioner’s uncontradicted testimony showed that he supplied the appraiser with all the information he had concerning the value of the merchandise in question, and that in having the merchandise entered at the price paid therefor he used the only value he knew. From the customs agent’s report it appeared that the investigation made did not establish that the entering of the merchandise in question was with-any intention to defraud the revenue. In view of all the circumstances the court was satisfied that the relief sought should be allowed. The petition was therefore granted.